[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.
        Exhibit 10.1


THIRD AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT
This Third Amendment to the Collaboration and License Agreement (the
“Amendment”) is entered into as of September 3, 2020 (the “Amendment Effective
Date”) by and between Exelixis, Inc., a Delaware company having an address at
1851 Harbor Bay Parkway, Alameda, CA, 94502, USA (“Exelixis”) and Takeda
Pharmaceutical Company Limited, a Japanese corporation with principal offices
located at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645, JAPAN
(“Collaborator”). Exelixis and Collaborator may be referred to herein
individually as a “Party” or collectively as the “Parties”.
Recitals
Whereas, Exelixis and Collaborator are Parties to the Collaboration and License
Agreement dated January 30, 2017, as amended on March 22, 2018, and May 7, 2019
(the “License Agreement”), under which the Parties have been collaborating on
the development and commercialization of cabozantinib in Japan; and
Whereas, the Parties desire to enter into this Amendment to modify certain cost
sharing obligations payable under the License Agreement on the terms and
conditions set forth below.
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    Tier 2 Indication
1.1    Section 1.79 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
1.79 “Tier 2 Indication” means [ * ].
2.    Development Costs
2.1    Section 4.5(a) of the License Agreement is hereby deleted in its entirety
and replaced with the following:
4.5 (a)     Collaborative Work Costs.
(i)    Except as set forth in Section 4.5(a)(ii) below, Exelixis shall be
responsible for eighty percent (80%) and Collaborator shall be responsible for
twenty percent (20%) of all Development Costs for any Development activities
(including Clinical Trials) set forth in the GDP other than Independent Work,
Collaborator Local Development Work and/or Exelixis Local Development Work (the
“Collaborative Work”). For the avoidance of any doubt, such Development Costs
with respect to the Collaborative Work shall include work performed by temporary
workers and contractors on applicable activities and all Allowable Increases.
For the purpose of this Section 4.5(a), “Allowable Increases” are defined as
increased Development Costs in connection with the Collaborative Work resulting
from (A) changes in study design after the Effective Date that are approved by
the JDC [ * ] (up to the amount of a mutually-agreed budget increase), (B)
changes in regulatory requirements arising after the Effective Date (including
changes required or recommended by Regulatory Authorities, but excluding changes
required or recommended specifically by a Regulatory Authority of the Exelixis
Territory solely for the benefit of the Exelixis Territory), or (C) extensions
in the duration of Clinical Trials resulting from a lower than anticipated
patient accrual rate, rate of clinical events, or higher rates of survival. The
Parties’ foregoing Development Cost obligations with respect to the
Collaborative Work (including Allowable Increases, if any) are subject to a
maximum payment obligation of [ * ] of the amount specified in the Development





--------------------------------------------------------------------------------



Budget (the “Budget Cap”). For clarification, notwithstanding Section 3.2(f), in
the event that the Collaborative Work is conducted in accordance with the GDP
and within the Budget Cap, no amendment of the Development Budget shall be
required. In the event that Development Costs are expected or anticipated to
exceed the Budget Cap, the Party conducting the applicable Clinical Trial shall
notify the other Party and the JDC shall meet to discuss amending the
Development Budget.
(ii)    Notwithstanding the foregoing subsection (i), for the Clinical Trials
identified in subsections (A), (B) and (C) below in the Collaborator Territory
(together, the “CONTACT Trials”), the Parties shall be responsible, except for
Third Party Work (defined herein below), for all Development Costs associated
with such CONTACT Trials as such costs are described below, and shall have such
further rights and responsibilities associated with the CONTACT Trials as
further described in the [ * ].
A.    Phase 3 Clinical Trial: CONTACT-01, Protocol Title: A Phase III,
Multicenter, Randomized, Open-Label, Controlled Study to Evaluate the Efficacy,
Safety, and Pharmacokinetics of Atezolizumab Given in Combination with
Cabozantinib Versus Docetaxel Monotherapy in Patients with Metastatic Non-Small
Cell Lung Cancer Previously Treated with an Anti-PD-L1/PD-1 Antibody and
Platinum-Containing Chemotherapy (Protocol Number GO41892);
B.    Phase 3 Clinical Trial: CONTACT-02, Protocol Title: A Phase III,
Randomized, Open-Label, Controlled Study of Cabozantinib (XL184) in Combination
with Atezolizumab vs Second Novel Hormonal Therapy (NHT) in Subjects with
High-Risk, Metastatic Castration-Resistant Prostate Cancer (Protocol Number
XL184-315);
C.    Phase 3 Clinical Trial: CONTACT-03, Protocol Title: A Phase III,
Multicenter, Randomized, Open-Label Study to Evaluate the Efficacy and Safety of
Atezolizumab Given in Combination with Cabozantinib Versus Cabozantinib Alone in
Patients with Inoperable, Locally Advanced, or Metastatic Renal Cell Carcinoma
Who Experienced Radiographic Tumor Progression During or After Immune Checkpoint
Inhibitor Treatment (Protocol Number WO41994).
3.    Third Party Work
3.1    The following section shall be added as Section 4.15 of the License
Agreement:
“4.15    Third Party Work. If a Third Party is interested in pursuing additional
Development work on a Product in Collaborator Territory that neither Party is
interested in pursuing, then such Development work in Collaborator Territory may
proceed with the approval of the JDC, and following each such approval such
additional Development work shall be incorporated into the GDP by the JDC (the
“Third Party Work”). Notwithstanding the foregoing, following the approval of
the Third Party Work by the JDC, the Third Party may conduct the Third Party
Work at its own costs unless agreed in writing with both Parties, provided that:
(A) it shall do so in accordance with the amended GDP; (B) such Third Party Work
shall be conducted under the oversight of the JDC; (C) such Third Party Work
shall be conducted in accordance with a separate agreement between the Third
Party and the Parties; and (D) no Third Party shall conduct Third Party Work in
a manner that would have a material adverse effect on any Product(s) in either
Party’s territory.
4.    General Provisions
4.1    Effect of Amendment. Except as expressly modified herein, all terms and
conditions set forth in the License Agreement, as in effect on the Amendment
Effective Date, shall remain in full force and effect.
4.2    Entire Agreement. The License Agreement as modified by this Amendment is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to its subject matter.
    



2
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------



They supersede all prior and contemporaneous agreements and communications,
whether written or oral, of the Parties regarding this subject matter.
4.3    Severability. If, for any reason, any part of this Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Amendment. All remaining portions shall remain in
full force and effect as if the original Amendment had been executed without the
invalidated, unenforceable, or illegal part.
4.4    Counterparts; Electronic or Facsimile Signatures. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Amendment may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
[Signature Page Follows]
    



3
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------



    In Witness Whereof, the Parties hereto have caused this Third Amendment to
be executed and entered into by their duly authorized representatives as of the
Amendment Effective Date.


Exelixis, Inc.


By: /s/ Michael M. Morrissey
Name: Michael M. Morrissey, Ph.D.
Title: President and Chief Executive Officer
Takeda Pharmaceutical Company Limited


By: /s/ Takafumi Horii
Name: Takafumi (Taka) Horii
Title: Vice President,
Head of Japan Oncology Business Unit



















































[Signature Page to the Third Amendment to the Collaboration and License
Agreement]


    



4
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

